                      Case 1:20-cv-02201-GHW Document 18 Filed 11/25/20 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 11/25/20



JAMES E. JOHNSON                              THE CITY OF NEW YORK                                   BIANCA C. ISAIAS
Corporation Counsel                                                                     Assistant Corporation Counsel
                                            LAW DEPARTMENT                                         Tel: (212) 356-4050
                                                 100 CHURCH STREET                                bisaias@law.nyc.gov
                                                 NEW YORK, NY 10007



                                                             November 24, 2020

        VIA ECF
        Hon. Gregory H. Woods U.S.D.J.
        United States District Court                      MEMORANDUM ENDORSED
        Southern District of New York
        500 Pearl Street, Room 2260
        New York, NY 10007

                          Re:   R.B. et al. v. N.Y.C. Dep’t of Educ., et al. 20-cv-2201 (GHW)

        Dear Judge Woods:

                I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action wherein Plaintiffs seek attorneys’
        fees, costs and expenses in the amount of $24,974.50 for legal work on an administrative hearing
        under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq. (IDEA), as well
        as for this action.

                I write to respectfully request an adjournment of the conference scheduled for November
        30, 2020, sine die, and to propose that the parties submit a status letter no later than December
        18, 2020, informing the Court the case has been fully resolved, or, that the parties wish to
        proceed to either a settlement conference, or a briefing schedule to be proposed at that time. My
        office attempted to obtain Plaintiff’s agreement to join this request yesterday by email and again
        today by telephone, but we have not received a response as of this writing.

                Preliminarily, Defendant apologize to the Court for not having timely submitted a pre-
        conference letter as required by the Court or a request for an extension. The undersigned
        circulated a draft of this letter last week but had not received a response from Plaintiff prior to
        Your Honor’s Order at Dkt. No. 16, issued yesterday. We are very sorry for the inconvenience
        this lapse caused for the Court.

                This is the second request for an adjournment of the initial conference. The parties have
        begun settlement negotiations, and this adjournment would provide the parties with additional
        time to achieve settlement. Defendant anticipates that the parties will fully resolve this action
        without the need to burden the Court with any further litigation or Court intervention. We note
        that to date, Defendant and the Dayan Firm have been able to settle every one of the dozens of
           Case 1:20-cv-02201-GHW Document 18 Filed 11/25/20 Page 2 of 2




  similar federal actions for fees and costs under the IDEA, and fully expect this case to take that
  same course.

         Accordingly, Defendant respectfully requests that the conference scheduled for
  November 30, 2020, be adjourned sine die, and that a status letter be due no later than December
  18, 2020.

                                                        Respectfully submitted,
                                                               /s/ Bianca C. Isaias
                                                        Bianca C. Isaias
                                                        Assistant Corporation Counsel


  cc:     Adam Dayan, Esq (via ECF)




Application granted. The parties are directed to file a joint status letter by December 18, 2020.
The initial pretrial conference scheduled for November 30, 2020 is adjourned sine die.
SO ORDERED.

Dated: November 24, 2020                                _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                    2
